DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 11/01/2022. Claims 1, 6, 8, 13, 15, 16, and 18-20 have been amended. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Elango et al. (US Patent Application Pub. No. 2021/0042134, hereinafter “Elango”) in view of He et al. (US Patent Application Pub. No. 2017/0064001, hereinafter “He”).

As to independent claims 1, 8, and 15, Elango shows a computer-implemented method, a system, and a concomitant computer program product [Elango: Abstract], comprising:
in response to electronically receiving on a first computing device [e.g. a “client device”] a navigation file [e.g. a “walkthrough file”] from a secondary computing device [e.g. an “administrator device”], generating a graphical navigation guide [e.g. “non-invasive guided assistance”] for a user interface (UI) associated with the first computing device based on the navigation file, wherein the navigation file comprises a sequence of computer operations based on user actions performed on the secondary computing device, and wherein generating the graphical navigation guide comprises generating computer operations for the first computing device corresponding to the sequence of computer operations from the navigation file {…} [“The present disclosure relates to systems, methods and computer readable media for providing non-invasive guided assistance to a client device in performing a variety of tasks. For example, systems disclosed herein may enable a client device to provide a request for assistance to an administrator device. The administrator device may record a series of interactions for performing the task, which may be used to generate a walkthrough file. The walkthrough file may be provided to the client device including instructions executable on the client device for presenting the recorded series of interactions on a graphical user interface of the application on the client device. This provides a significantly improved customer service experience over conventional co-browsing sessions and/or FAQ articles intended to assist users in completing various computing tasks.” (Abstract)];
and based on the generated computer operations, executing the graphical navigation guide on the UI associated with the first computing device, wherein executing the graphical navigation guide comprises displaying a screen and a UI element corresponding to the sequence of computer operations, wherein displaying the screen and the UI element further comprises displaying a sequence of different screens and at least one UI element for each screen associated with the sequence of different screens [“{…} the administrator device 106 can additionally track interactions across multiple applications or webpages. For example, where performing a task involves selecting links to other webpages, the administrator device 106 can track any number of interactions across different websites for use in illustrating performance of a task. In one or more embodiments, where a task involves interacting with multiple different applications (e.g., modifying settings of an operating system in conjunction with performing a task on a web application and/or locally stored application), the administrator device 106 can record interactions with any number of graphical user interfaces associated with different applications to include within a walkthrough file generated for a user of the client device 104.” (¶ 51)
“{…} As shown in FIG. 4A, the client device 104 can provide playback controls 402 via the graphical user interface 302 of the client device 104 that enable a user of the client device 104 to control playback of the interactions. For example, a user can playback the interactions in real-time as recorded on the administrator device by selecting a “play” option. Alternatively, the user of the client device 104 can iteratively click backward or forward through each of the interactions (e.g., by interacting with corresponding forward and backward controls, as shown within the playback controls 402 in FIG. 4A).
In one or more embodiments, the client device 104 executes instructions from the walkthrough file to perform the interactions from the walkthrough file. For instance, in the example shown in FIG. 4A, the client device 104 can perform each of the tracked interactions. In addition, the client device 104 can provide interaction icons 404 a-j indicating each of the tracked interactions. The interaction icons 404 a-j can be displayed at the same time as the interactions are performed/shown. {…}” (¶¶ 57-58)
“{…} The client device 104 can proceed to provide any number of instructional indicators until each of the interactions of the task have been performed.
As mentioned above, each of the instructional indicators may be displayed or otherwise provided based on detected inputs received by the client device 104 in connection with one or more previous interactions. In one or more embodiments, the client device 104 provides a subsequent instructional indicator based on successful completion of a preceding interaction. {…}” (¶¶ 64-65)], and wherein displaying the UI element comprises rendering an overlay on the UI element that highlights the UI element on the displayed screen and instructs a user to perform an input action on the UI element [“FIG. 4B illustrates another example presentation in accordance with one or more embodiments. In particular, in response to detecting a selection of the “try” option from the adaptive card 322 shown in FIG. 3F, the client device 104 can provide a presentation that involves instructional indicators displayed at corresponding locations of the graphical user interface 302 assist the user of the client device 104 in performing the recorded interactions manually. Each of the instructional indicators may be similar to the interaction icons discussed above in connection with FIG. 4A.
As shown in FIG. 4B, the client device 104 can provide the instructional indicators as the user of the client device 104 performs the respective interactions. For example, in response to detecting a selection of the “try” icon, the client device 104 can provide the graphical user interface 302 and a first instructional indicator 406 a at a location corresponding to the first name text field. The first instructional indicator 406 a may indicate a type of input (e.g., a cursor selection, touch input) associated with selecting the first name text field. The client device 104 may then monitor interactions with the graphical user interface 302 to determine whether the indicated interaction is performed correctly.
{…} The client device 104 can proceed to provide any number of instructional indicators until each of the interactions of the task have been performed.
{…} the client device 104 may cause an indicator corresponding to the expected input/interaction to flash or otherwise indicate (e.g., via a visual or audio prompt) a next interaction that the user should perform. {…}” (¶¶ 61-66) | See also figs. 4A-4B.].

As indicated above, Elango shows “wherein generating the graphical navigation guide comprises generating computer operations for the first computing device corresponding to the sequence of computer operations from the navigation file.” Nonetheless, Elango does not appear to explicitly recite doing so “in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device” as apparently intended. In an analogous art, He shows:
in response to electronically receiving on a first computing device a navigation file from a secondary computing device, generating a graphical navigation guide for a user interface (UI) associated with the first computing device based on the navigation file, wherein the navigation file comprises a sequence of computer operations based on user actions performed on the secondary computing device, and wherein generating the graphical navigation guide comprises generating computer operations for the first computing device corresponding to the sequence of computer operations from the navigation file [“A method for remote assistance is provided. The method includes: receiving a remote assistance file sent by a controlling terminal, the remote assistance file containing a script file generated by the controlling terminal based on user operation; determining whether the script file is compatible to the controlled terminal; and if the script file is compatible to the controlled terminal, executing the script file to perform the user operation corresponding to the script file. Thereby, by transmitting a script file generated based on user operation between the controlled terminal and the controlling terminal, remote assistance can be performed more conveniently and user experience can be improved.” (He: Abstract)
“{…} the second user can perform an operation of the same function on the local terminal. Then, the above client software installed on the local terminal can generate a script file and a video file corresponding to the operation performed by the second user.” (He: ¶ 34)
“For example, to record the script file, the above client software can run the preset script recording tool, and capture relevant script instructions in the background during the operation performed by the second user. Then, a corresponding script file is generated based on the captured script instructions. To record the video file, the above client software can run the preset video recording tool, and capture screenshots of the desktop of the system with a certain interval between frames during the operation of the above second user. Then, a corresponding video file is generated based on the captured screenshots.” (He: ¶ 38)] in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device [“{…} since the above script file is recorded by the above second user with the client software, whether the script file can be properly played depending on whether the software environment of the receiving party is identical to the software environment of the party who records the script file. When the software environment of the receiving party is identical to the software environment of the party who records the script file, it means that the script file is compatible to the receiving party, and the receiving party can properly play the script file.
Therefore, the above remote assistance file, generated based on the script file and the video file recorded by the above client software of the second user, can also include version data of client software and version data of an operating system on the terminal of the above second user.
After the above first user receives the remote assistance file, the remote assistance file can be firstly parsed to obtain information contained in it. Also, it would be determined whether both of the version data of the client software and the version data of the operating system of the controlling terminal contained in the remote assistance file are identical to the ones of the controlled terminal. If they are identical, it means that the software environment of the local client software is identical to the software environment of the above script file recorded by the second user. In this case, the local client software is compatible to the script file in the remote assistance file.” (He: ¶¶ 43-45)]

One of ordinary skill in the art, having the teachings of Elango and He before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate He’s inter-device operating system compatibility confirmation teachings into Elango. The rationale for doing so would have been that “how to facilitate the user to introduce a function on the mobile terminal to another user in a remote place more clearly and conveniently is a critical issue for improving user experience” (He: ¶ 03), and He’s approach would have been sought and desired by Elango’s assistance services because by adopting He’s teachings, “remote assistance can be performed more conveniently and user experience can be improved” (He: Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elango and He (hereinafter, the “Elango-He” combination) in order to obtain the invention as recited in claims 1, 8, and 15.

As to dependent claims 2, 9, and 16, Elango-He further shows:
tracking and capturing user action data based on the user actions performed on a second user interface associated with the secondary computing device, with the tracking and capturing being performed by UI hooks [e.g. user action data is tracked and captured by UI hooks based on the user actions performed on a second user interface associated with the secondary computing device (Elango: ¶¶ 47-51). See also He: ¶¶ 43-48.].

As to dependent claims 3, 10, and 17, Elango-He further shows:
wherein the tracked and captured user action data is selected from a group comprising at least one of operating system (OS) data, performed computer operations data, code language data, timestamp data, screen data, screen sequence data, UI element identifiers, and metadata [“{…} The administrator device may record a set of interactions in connection with performing the indicated task and generate a walkthrough file that includes information (e.g., instructions and/or metadata) that enables the set of interactions to be presented on the client device. {…}” (Elango: ¶ 14) | For further examples, see also Elango: ¶¶ 32-34 & 47-51 and He: ¶¶ 43-48.].

As to dependent claims 4, 11, and 18, Elango-He further shows:
creating the navigation file, wherein creating the navigation file comprises storing the tracked and captured user action data as a set of sequential steps comprising the sequence of computer operations [“As further shown, the series of acts 600 includes an act 620 of recording a plurality of interactions on an administrator device in connection with performing the task. In one or more embodiments, recording the plurality of interactions includes tracking a series of inputs by a user of the administrator device, the series of inputs including one or more clicks and keystrokes in connection with a graphical user interface of the application on the administrator device. In one or more implementations, recording the plurality of interactions further includes tracking a location of the series of inputs on the graphical user interface of the application on the administrator device.
As further shown, the series of acts 600 includes an act 630 of generating a walkthrough file executable on a client device based on the plurality of interactions. For example, the act 630 may include generating a walkthrough file executable on the client device where the walkthrough file includes information that indicates the recorded plurality of interactions associated with performing the task. In one or more embodiments, generating the walkthrough file includes generating a JavaScript Object Notation (JSON) object including the information from the walkthrough file. In one or more implementations, the information from the walkthrough file includes instructions executable on the client device for presenting the plurality of interactions via the graphical user interface of the application on the client device. Further, in one or more embodiments, generating the walkthrough file includes providing the recorded plurality of interactions to a customer service platform and receiving an identifier of the walkthrough file generated by the customer service platform to provide to the client device.” (Elango: ¶¶ 75-76)
“In one or more embodiments, the series of acts 600 includes causing a copy of the walkthrough file to be stored on a database including a plurality of walkthrough files associated with respective tasks for the application. {…}” (Elango: ¶ 79) | For even further context/examples, see also Elango: ¶¶ 39, 49, & 68 and He: ¶¶ 43-48.].

As to dependent claims 5 and 12, Elango-He further shows:
sending the navigation file to the first computing device via a messaging application [“The administrator device 106 may further provide 214 an adaptive card to the chat platform 110. As used herein, an adaptive card refers to a displayable object or structure capable of being displayed on a computing device. For example, an adaptive card may include a displayable graphic or image including one or more selectable elements (e.g., links) with which a user of the client device 104 may interact in causing a presentation of the walkthrough file to be presented on a graphical user interface of an application on the client device 104.
As shown in FIG. 2, the chat platform 110 may provide 216 the adaptive card to the client device 104 for display on the client device 104. In one or more embodiments, the chat platform 110 provides the adaptive card for display within a chat window provide within a graphical user interface of the application 108 a. In addition, or as an alternative, the chat platform 110 may provide the adaptive card via a text message, email, or other communication medium that a user of the client device 104 may access in obtaining instructions of the walkthrough file that facilitate presenting the interactions from the walkthrough file on the client device 104.” (Elango: ¶¶ 36-37) | see also Elango: ¶¶ 52-53 and He: ¶ 39.];
and receiving and reading the navigation file on the first computing device [“As shown in FIG. 2 the client device 104 may detect 218 a selection of the adaptive card. For example, the client device 104 may detect a selection of a link from one or more links provided within the adaptive card. Upon detecting the selection, the client device 104 can provide 220 an indication of the selection to the customer service platform 112. The indication of the selection may indicate the walkthrough file or include a request for access of the walkthrough file maintained on the customer service platform 112. As will be discussed in further detail below, the selection may indicate specific instructions or metadata of the walkthrough file associated with a way in which the interactions should be presented on the client device 104.
Based on the indicated selection, the customer service platform 112 may provide 222 walkthrough data to the client device 104. Providing the walkthrough data may include providing the walkthrough file (e.g., a JSON object including the interaction data) to the client device 104. In one or more embodiments, the chat platform 110 is used to provide a set of instructions from the walkthrough file maintained or otherwise stored on the customer service platform 112 that are executable on the application of the client device 104 to provide a presentation of the interactions as recorded on the administrator device 106.” (Elango: ¶¶ 38-39). 
See also He: ¶ 39.].

As to dependent claims 6, 13, and 19, Elango-He further shows:
in response to determining that the first operating system associated with the first computing device is not compatible with the second operating system associated with the secondary computing device, generating an error on the first computing device [He shows how in response to determining that the first operating system associated with the first computing device is not compatible with the second operating system associated with the secondary computing device, an error is generated on the first computing device (such that the script file cannot be executed (He: ¶ 48), and/or its error execution result is generated (He: ¶ 41). For even further/supplementary context/examples, see also Elango: ¶¶ 17-21, 27-30, 34, 41, 51, 75-76, & 95.].

As to dependent claims 7, 14, and 20, Elango-He further shows:
in response to receiving the input action on a first UI element on the first computing device, triggering navigation to a second UI element on the first computing device based on the generated computer operations and according to the sequence of computer operations performed on the secondary computing device [e.g. navigation to a second UI element on the first computing device is triggered based on the generated computer operations and according to the sequence of computer operations performed on the secondary computing device in response to receiving the input action on a first UI element on the first computing device (Elango: figs. 4A-4B; ¶¶ 61-66) | For even further context/examples, see also Elango: ¶¶ 16, 40, & 82; and He: ¶¶ 43-48.].

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Amendjian; Hagop et al.
US 20150199615 A1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Garrett; Tricia Y. et al.
US 20090094595 A1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Winter; Oren et al.
US 20090013061 A1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Muppalla; Dharma et al.
US 20200388280 A1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Bergen; Philip
US 20160077820 A1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Hehir; Sally A. et al.
US 20140013319 A1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Black, Jason E.  et al.
US 20030001875 A1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Singhal; Upanshu et al.
US 20060117309 A1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Johnson; Jeffrey Jay et al.
US 20160070580 A1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Hickman; D. Anne et al.
US 5361361 A
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”
Spellman; Cynthia E. et al.
US 6667747 B1
“in response to determining that a first operating system associated with the first computing device is compatible with a second operating system associated with the secondary computing device”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173